Wardlaw, J.,
dissenting. I cannot overcome tbe impression tbat tbe idea of assent or connivance is necessarily involved in tbe complex idea of voluntary escape: and tbe assent or connivance, it seems to me, must be not to tbe mere enlargement of tbe prisoner, but to bis unlawful enlargement. Did tbe defendant know tbat tbe bond wbicb be received was forged? Perhaps bis.negligence was so great tbat bis knowledge, or something equivalent to it, might have been discovered in evidence of all tbe circumstances. But I distinguish between ignorance of law and ignorance of fact, and I think it should have been left to tbe jury to decide tbe question whether tbe escape was voluntary. No fixed rule or general principle enabled a judge himself to draw from the evidence of tbe circumstances, tbe ultimate conclusion on this question of fact.

Motion dismissed.